Citation Nr: 0425992	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  99-22 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at Department of 
Veterans Affairs (VA) medical facilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1956.  He died in April 1998.  The appellant is his 
surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of January 1999 by the VA Regional 
Office (RO) in Nashville, Tennessee, which denied a claim for 
DIC under the provisions of 38 U.S.C.A. § 1151.  

The Board remanded the case for additional development of 
evidence in January 2001 and again in October 2001.  In 
October 2002, the Board initiated internal development of 
evidence.  Subsequently, in July 2003, the Board remanded the 
case to the RO to allow the RO an opportunity to consider the 
additional evidence which had been developed.  The case is 
now ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The evaluation of the claim does not involve a question 
of medical complexity or controversy.

3.  The veteran died on April [redacted], 1998, at the age of 64 
years, due to cardiogenic shock due to an acute myocardial 
infarction with right ventricular infarction.  

4.  The preponderance of the medical evidence shows that the 
veteran did not suffer an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment.

5.  The preponderance of the medical evidence shows that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 2002).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA, are not met.  38 U.S.C.A. § 1151 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  The Board concludes the 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs) 
and letters sent to the appellant informed her of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
documents, such as a letter dated in January 2002, provided 
the appellant with a specific explanation of the type of 
evidence necessary to substantiate her claim, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters specifically advised the appellant of 
what the evidence must show to support her claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1151.  The Board finds 
that in the letters and other correspondence the appellant 
was fully notified of the need to give to VA any evidence 
pertaining to her claim.  The Board also notes that the VA 
has supplied the appellant with the applicable law and 
regulations in the SOC and SSOCs, including the new VCAA law.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.   All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  A VCAA notice was not provided 
to the appellant before the RO decision regarding 38 U.S.C.A. 
§ 1151 benefits.  However, the original RO decision on that 
issue was entered before the enactment of VCAA.  Obviously, 
VA could not have informed the appellant of law that did not 
yet exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with the pre-decision 
timing requirement of section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter in January 2002 
and was given an ample opportunity to respond.  She has 
stated that she has no additional evidence to submit.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains the veteran's 
treatment records.  Medical opinions have been obtained.  The 
appellant has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  Although it has been asserted that 
additional VA medical records may exist, the Board finds no 
basis for this conclusion.  The claims files contain an 
extensive collection of VA treatment records from the period 
from January to April 1998, and the records appear to be 
complete.  Any indication in the claims files that the 
veteran's records had been destroyed clearly was not correct.  
The Board notes that it has been asserted that one or more 
additional EKG reports may exist which have not been 
obtained.  However, review of the records reveals that two 
EKG reports dated on April 1998 are of record, and there is 
no specific reason to believe that any other EKGs were 
performed.  The Board concludes that no additional records 
exist, and that additional efforts to obtain records would be 
futile.  The Board also notes that the representative has 
requested that a copy of the veteran's autopsy report be 
obtained.  However, the results of the autopsy are listed on 
the death certificate, and there is no dispute as to those 
diagnoses.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required, and the case does not need to be 
remanded for a fourth time.  

The representative has also requested an independent medical 
opinion.  Under 38 U.S.C.A. § 7109 and 38 C.F.R. § 3.328, 
when warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  The Board finds, however, that evaluation 
of the present claim does not involve a question of medical 
complexity or controversy.  The evidence which is already of 
record is sufficient to decide the case, and a medical 
opinion from an independent medical expert is not warranted.  
The Board has noted that the appellant's representative has 
indicated that an unfavorable opinion from a VA cardiologist 
should be disregarded because the cardiologist was involved 
in the treatment of the veteran immediately prior to his 
death.  However, the contentions of negligence on the part of 
the VA pertain to treatment which was given prior to the 
involvement by that particular VA physician.  Therefore, 
there is no reason to disqualify that physician from 
rendering an opinion in this case.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant 
are to be avoided).  The VA has satisfied its obligation to 
notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

The appellant's claim for compensation is premised on 
38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 provides that, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason 
of VA hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  

Because the claim for DIC was filed subsequent to the 
veteran's death in 1998, the version of § 1151 that is 
applicable to that claim is the amended version that is 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  Based on its review of the relevant evidence in this 
matter, and for the following reasons and bases, however, it 
is the decision of the Board that the preponderance of the 
evidence weighs against the claim for compensation under 
38 U.S.C.A. § 1151 for disability alleged to be caused by 
hospitalization or medical or surgical treatment provided by 
VA.

In determining that additional disability exists, as applied 
to medical or surgical treatment, the physical condition 
prior to the medical or surgical treatment will be compared 
to the subsequent physical condition.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  In determining whether such 
additional disability resulted from VA medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such treatment, and not 
merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the disability 
compensable in the absence of proof that it resulted from the 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c).  

The appellant contends that the veteran was seen at a VA 
facility beginning around January 1998, but that he died 
because the VA never properly addressed his heart problems.  

The relevant evidence includes a VA hospital summary dated in 
January 1998 which shows that the veteran presented after not 
having a bowel movement for seven days prior to admission.  
He also reported that he had a dull pain on both sides and 
his lateral back.  On physical examination, his blood 
pressure was 152/75.  Cardiovascular exam revealed positive 
S1, S2, no murmur, and a regular rate and rhythm.  An 
abdominal bruit could be heard.  Rectal examination revealed 
hard stool.  A chest X-ray showed calcification at the area 
of the gall bladder.  During the hospital course, he had 
enemas with good results.  He was counseled on increasing his 
fluid intake and fiber intake, along with increasing his 
level of exercise. The discharge diagnosis was constipation.  
Other diagnoses which were noted but not treated included (1) 
hypertension, (2) diabetes mellitus, and (3) coronary artery 
disease.  

A VA medical record dated in March 1998 shows that the 
veteran had his gall bladder removed at another facility.  A 
colonoscopy report indicated the presence of a polyp.  
Another VA medical record dated in March 1998 shows that the 
veteran's blood pressure was under poor control, and 
medication was increased.  

A VA medical record dated April [redacted], 1998 shows that the 
veteran reported a complaint of abdominal gas pains present 
for three months.  The plan was that he would see the GI 
service in a week.  

A VA medical history dated in April [redacted], 1998 shows that the 
veteran was admitted for evaluation of a complaint of left 
sided pain since January 1998.  The pain was constant at all 
times and nothing relieved the pain.  The pain was not 
associated with activity.  He reportedly need to take a 
laxative to have a bowel movement.  It was noted that he had 
a history of using chewing tobacco for four years, had a 35-
40 pack year history of smoking with none in the past four 
years, and that he currently consumed no alcohol, but had a 
history of one quart a day.  He was described as walking, 
smiling, being pleasant and in no acute distress.  A GI 
consult was planned.  With colonoscopy and EGD.  

A separate initial admission assessment also dated April [redacted], 
1998 shows that the veteran complained of stomach pain for 
three months.  It was indicated that the location of the pain 
was in the abdomen.  

A VA cardiology record dated April [redacted], 1998, indicates that 
the cardiologist was called to see the patient "stat" as he 
was hypotensive, bradycardic and unresponsive.  He reportedly 
complained of chest pain an hour before the code and an ST 
elevated inferior was noted.  A subsequent cardiology entry 
of the same date indicates that there was chest pain and EKG 
evidence of inferior MI and bradyarrythmia.  He was supported 
fully with pacing, IABP and intubation.  He was to be 
transferred to another facility for primary angioplasty.

A VA transfer noted prepared in May 1998 shows that on April 
[redacted], 1998, the veteran had been admitted for left side pain 
and several hours later complained of sudden onset, severe, 
substernal chest pain.  He then became diaphoretic, 
bradycardic and hypotensive.  He was intubated and continued 
to be hypotensive despite dopamine and dobutamine drips.  An 
EKG was indicative of an inferior acute MI.  An intraortic 
balloon pump was subsequently placed and the hypotension 
resolved, and he was transferred to another hospital for an 
angioplasty.  A VA hospital summary contains essentially the 
same information.  There are also two VA EKG reports dated 
April [redacted], 1998.  One indicates the presence of a myocardial 
infarction, and the second reflects the function of the 
veteran's heart after insertion of a pacemaker.  

A summary from a private hospital which was dated in May 1998 
shows that the veteran was admitted on April [redacted], 1998 as a 
transfer from a VA facility, but died on April [redacted], 1998.  The 
admitting diagnoses were acute inferior wall myocardial 
infarction complicated with right ventricular infarction and 
posterior extension with sever bradycardia and cardiogenic 
shock requiring transvenous pacemaker and insertion of intra-
aortic balloon pump.  

The death certificate states that the veteran died on April 
[redacted], 1998, at the age of 64 years, due to cardiogenic shock 
due to an acute myocardial infarction with right ventricular 
infarction.  

A VA medical opinion dated in May 2001 shows that a VA 
physician noted that the veteran had been admitted to a VA 
facility on April [redacted], 1998, but had died on April [redacted], 1998.  
He noted that he had reviewed a history and physical, but 
that the records appeared incomplete and that EKG's that were 
referenced were missing.  The physician stated that the 
veteran had been admitted with chest discomfort, and that he 
had experienced chest and abdominal pain in the past.  When 
evaluated on April [redacted], 1998, the initial diagnosis was peptic 
ulcer disease.  The patient was evaluated by a GI resident 
who did get an EKG on April [redacted] which showed an acute injury 
pattern consistent with acute ST segment elevation, 
myocardial infarction.  The examiner stated that based on 
review of the records available, it appeared that the VA 
hospitalization in January 1998 was appropriate, and an 
appropriate workup was performed at that time.  Regarding the 
April 1998 VA hospitalization, the VA physician reported that 
it was unclear as to whether or not a diagnosis was made in a 
timely appropriate fashion.  He noted that earlier EKG's 
mentioned in the record were unavailable and whether or not 
the patient had an EKG at the time of admission was unclear.  
He also stated that he could not determine whether or not the 
patient's presenting complaints of left lower quadrant pain 
were secondary to his myocardial infraction that was 
recognized later in the hospital course.  The VA physician 
noted that the veteran had multiple risk factors for heart 
disease including diabetes mellitus, a history of known 
coronary artery disease and a remote history of tobacco use, 
and that with these risk factors it would be routine for the 
patient presenting with the initial symptoms mentioned to 
have an EKG at the time of admission.  The VA physician 
further stated that if in fact this was not obtained, then 
this would suggest a lack of appropriate care.  The VA 
physician stated that he had contacted the C&P representative 
in Nashville, and that the patient's chart had been destroyed 
and was unavailable for review.  

In reviewing the foregoing medical report, the Board notes 
that the report ultimately does not support or weigh against 
the claim as the physician did not have enough information 
available to draw a conclusion.  It appears that the VA 
examiner did not have access to all of the records which were 
contained in the claims file, but had access to the April [redacted], 
1998 discharge summary as that is the record which refers to 
"chest" pain.  In addition, to the extent that this opinion 
suggests negligence on the part of the VA for failing to 
obtain an EKG of the veteran on April [redacted], 1998, when he was 
admitted to the VA facility, the Board notes that this 
conclusion was based on the VA physician's belief that the 
veteran had reported having chest pain on admission.  
However, the actual records from the time of admission on 
April [redacted] refer to stomach or abdomen pain.  An opinion based 
on an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet. App. 200 (1994).  

In light of the lack of complete records available to the 
physician preparing the foregoing report, additional 
development of evidence was undertaken including attempting 
to obtain any additional VA medical records which may exist 
and obtaining other more fully informed opinion.  The RO 
subsequently obtained numerous duplicate copies of VA medical 
records along with a few additional records which contained 
essentially the same information regarding the veteran's 
treatment in 1998.  A VA medical opinion dated in May 2002 
shows that a VA physician reviewed two claims files of 
medical records.  He noted that in April 1998 the veteran was 
admitted with abdominal pain that was similar in character to 
that which he had experienced on prior visits.  He came in on 
the 27th for an abdominal process.  There was a change in his 
symptomatology, prompting an EKG which clearly demonstrated 
myocardial injury pattern.  Therefore, his care was 
transferred to the CCU at which time the VA physician 
preparing the opinion became involved in his care.  He was 
transferred to a private facility for additional care not 
found at the VA facility, but later deteriorated and finally 
died.  

The VA physician offered the following comments regarding the 
care received at the VA facility:

I believe, from reviewing the chart, that the 
series of presentations in the preceding days and 
weeks were compatible with an abdominal process.  
In light of his prior coronary artery disease and 
continued risk factors, he was at risk for ischemic 
events.  I think that it was coincidental that 
during the GI work-up, he experienced a myocardial 
infarction that was appropriately recognized with 
diagnostic testing and supportive measures were 
instituted and his care was promptly turned over to 
a facility offering cardiac interventional 
capabilities.

There is no indication that the patient's demise 
was the result of VA treatment or lack of 
treatment.

The Board notes that the foregoing opinion clearly weighs 
against the claim on appeal.  The same VA physician prepared 
additional medical reports in June 2003 and October 2003.  In 
the June 2003 opinion, the physician did not offer a firm 
opinion either in support of or against the claim.  He 
reviewed the veteran's history and indicated that "a 
baseline electrocardiogram would have been useful", but also 
noted that blood work on admission to the VA hospital did not 
show any elevation of liver enzymes which sometimes arise 
from a cardiac source in patients who have a myocardial 
infraction.  In the latter report of October 2003, the 
physician stated that there is no scientific means by which a 
numerical percentage can be assigned to the degree of medical 
probability that there was an increased disability as a 
result of care received by the veteran during the entire 
period of time from January to April 1998.  He stated that, 
with respect to the question of whether there was increased 
or additional injury as a result of VA care  or lack thereof, 
this question could not be answered with any confidence and 
would be speculative.  The VA physician noted that the 
contributory factors to the veteran's death included his past 
history of coronary artery disease.  He stated that the 
veteran did not complain of classic substernal chest pain 
radiating to the arms or neck, but did complain of persistent 
abdominal pain which may have been an ischemic manifestation 
or atherosclerotic disease in that region or could have 
represented other GI pathology.  He stated that it may be 
that some of his symptomatology was evolving, but whether the 
staff failed to considered this or recognize this was 
speculative.  The Board note that a claim may not be granted 
based on speculation.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

In summary, the foregoing medical opinions summarized above 
do not provide support for the claim.  In reviewing the 
medical evidence pertaining to the veteran's death, the Board 
notes that there is no valid medical opinion regarding the 
issue on appeal which even reasonably weighs in favor of the 
claim, while there is an opinion which clearly weighs against 
the claim.  The preponderance of the medical evidence shows 
that the veteran did not suffer an injury or an aggravation 
of an injury resulting in additional disability by reason of 
VA hospitalization, or medical or surgical treatment.  The 
preponderance of the competent medical evidence also shows 
that the proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment.  Although the appellant has offered her own 
opinion that the veteran's death was due to negligence, lay 
persons, such as the appellant, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that the criteria for entitlement to DIC 
under 38 U.S.C.A. § 1151 based on a claim that the veteran's 
death resulted from hospitalization, or medical or surgical 
treatment provided by the VA, are not met.


ORDER

DIC pursuant to 38 U.S.C.A. § 1151 based on a claim that the 
veteran's death resulted from treatment at VA medical 
facilities is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



